UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 2, 2010 EXOPACK HOLDING CORP. (Exact name of registrant specified in its charter) Delaware 333-136559 76-0678893 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3070 Southport Road, Spartanburg, SC (Address of principal executive offices) (Zip Code) Registrants telephone, including area code: (864) 596-7140 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement On July 2, 2010, Exopack Holding Corp. (the Company) entered into a Second Amended and Restated Credit Agreement (the Credit Agreement) with a syndicate of financial institutions, which amends and restates the Companys Amended and Restated Credit Agreement dated as of October 31, 2007. The Credit Agreement provides for a secured revolving credit facility in an amount of up to $125.0 million, which includes a Canadian dollar sub-facility available to the Companys Canadian subsidiaries for up to $25.0 million (or the Canadian dollar equivalent). Availability under the Credit Agreement is subject to borrowing base limitations described in the Credit Agreement for both the U.S. and the Canadian subsidiaries. Under the Credit Agreement, in general, interest will accrue on amounts outstanding under the U.S facility at a variable annual rate equal to the U.S. Index Rate (as defined therein) plus 2.0%, or at the Companys election, at an annual rate equal to the LIBOR Rate (as defined therein) plus 3.0%. In general, interest will accrue on amounts outstanding under the Canadian sub-facility at a variable rate equal to the Canadian Index Rate (as defined therein) plus 2.0%, or at the Companys election, at an annual rate equal to the BA Rate (as defined therein) plus 3.0%. In general, in the absence of an event of default, the Credit Agreement matures at the earliest of (a)July 2, 2014, (b) ninety (90) days prior to the stated maturity of the 11
